      Case 6:20-cv-01243-JWB-GEB Document 5 Filed 03/22/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


LATAWNYA DENISE COWAN,                           )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )   Case No. 20-1243-JWB-GEB
                                                 )
STATE OF KANSAS and                              )
PETE ANDRE CLIFTON,                              )
                                                 )
                     Defendants.                 )
                                                 )

                                         ORDER

       This matter is before the Court on Plaintiff Latawnya Denise Cowan’s Motion to

Proceed In Forma Pauperis (ECF No. 3, sealed) and supporting Affidavits of Financial

Status (ECF No. 3-1, 3-2 sealed). For the reasons outlined below, Plaintiff’s Motion

(ECF No. 3) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of

a civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the




1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
       Case 6:20-cv-01243-JWB-GEB Document 5 Filed 03/22/21 Page 2 of 2




fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3

       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy

toward permitting proceedings in forma pauperis.4 After careful review of Plaintiff’s

description of her financial resources (ECF No. 3-1, 3-2 sealed), and comparison of

Plaintiff’s listed monthly income to listed monthly expenses, the Court finds she is

financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis (ECF No. 3) is GRANTED. Although service of process would normally be

undertaken by the clerk of court under 28 U.S.C. 1915(d) and Fed. R. Civ. P. 4(c)(3), the

clerk is directed to stay service of process pending the District Court’s review of the

Report and Recommendation filed simultaneously herein (ECF No. 6).5

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 22nd day of March 2021.


                                            s/ Gwynne E. Birzer
                                            GWYNNE E. BIRZER
                                            United States Magistrate Judge




3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug.
9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at
*1) (D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL
1025575, at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1
(D. Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  See Webb v. Vratil, No. 12-2588-EFM-GLR, ECF No. 7 (D. Kan. Sept. 28, 2012) (withholding
service of process pending review under 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3)).

                                             -2-
